|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STRiCT OF OH|O
WESTERN D|V|S|ON

GLENDA JACOUEL|NE PRADO,

P|aintiff,
Case No. 3:16-cv-320
v.
JUDGE WALTER H. R|CE
PAT l\/IAZE|KA, et a/.,
Defendants.

 

DEC|S|ON AND ENTRY SUSTA|N||\|G N|OT|ON OF DEFENDANTS
TO OUASH SUBPOENA DUCES TECU|V| TO BETH RUB!N
(DOC. #77)

 

Before the Court is a motion to quash or modify a subpoena duces tecum,
pursuant to Fed. R. Civ. P. 45(d)(3), filed by Defendants, Greene County, Ohio,
Board of Commissioners and Greene County, Ohio (co||ective|y referred to as
”Greene County"l. Doc. #77. The subpoena duces tecum Was served by P|aintiff,
G|enda Jacque|ine Prado (”Prado"), on Beth Rubin. As alleged in Prado’s
Amended Complaint, Beth Rubin is the Director of Greene County, Ohio,
Department of Job & Fami|y Services, ”a department or agency of Greene
County,” and, at one time, a Defendant in this |itigation. Doc. #34, PAGE|D#ZOO;
Doc.#57. Prado has filed a response to the motion to quash, Doc. #8‘|, and Greene

County has filed a rep|y, Doc. # 85.

|. lntroduction

Beth Rubin was served with the subpoena duces tecum on January 29,
2019, and on February 6, 2019, Greene County's attorneys contacted Prado's
attorney, via emai|, advising him that while Beth Rubin would appear at trial, she
Wou|d not produce documents, since she, as an individua|, had no documents in
her possession and, as a Director, Greene County Wou|d not produce the
requested subpoenaed documents, since the documents either could have been,
or were, previously obtained through discovery requests. The emai| closed by
stating that ”[T]herefore, we are respectfully requesting that you withdraw the
portion of your subpoena to lVls. Rubin relating to documents and, if you decline
to do so, we will have no choice but to involve the Court.” Doc. #77-2,
PAGE|D#1016.

Prado's attorney responded to the email later that day with the statement
”|nvo|ve the Court.” /d.

Greene County states, essentia||y, two arguments in support of its motion
to quash. The first is that the documents sought are confidential as well as an
undue burden on Greene County in redacting all the documents pursuant to
Fed.R.Civ.P. 45(d)(3). Greene County's second argument is that most, if not al|, of
the requested documents were the subject of this Court’s earlier Decision and
Entry or were previously produced to Prado in discovery. Doc. #64.

Prado's response to the motion to quash is Greene County lacks

”standing,” Beth Rubin's ”[T]time for objection has passed," Greene County has

had ”well over a month” to respond, ”the geographical distance is about 12 miles
(thus, Well within the geographic reach of a subpoena), the subpoena is specific
and limited to named individua|s” and ”[C]oncerning privilege, there is only a
generalized derivative claim to privilege by parties lacking standing in the present
motion.” Doc. #81, PAGE|D#1056-57.

The legal and factual arguments of the parties are discussed in greater

detail below.

l|. Lega| Discussion
Fed.R.Civ.P. 45ld)(3) reads as follows:

On timely motion, the court for the district where compliance is required

must quash or modify a subpoena that:

(i} fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits specified in
Rule 45(0);

(iii) requires disclosure of privileged or other protected matter, if no

exception or waiver applies; or

(iv) subjects a person to undue burden.

 

Based upon the language of Fed.R.Civ.P. 45(d)(3), the Court must quash or modify
the subpoena duces tecum i_f the material sought is privileged or protected or
subjects the party to an undue burden. The Court will examine the subpoena for
”privi|ege or protected matter” and, alternatively, to determine if the subpoena
subjects Greene County to ”undue burden.”

The subpoena attached to Greene County's motion, Doc. 77-1,

PAGE|D#1012-1014, includes a document entitled ”Attachment to Subpoena

Duces Tecum.” On this ”Attachment" are 12 separate single spaced document
requests, with six of the requests beginning with the phrase ”Any and all
documents of any sort and in any media concerning or related to all cases
assigned to or worked on...." Two other requests concern ”any and all
documents" relating to performance reviews for a six-month time period for eight
different individuals, and one request concerns, allegedly, ”one removal” case
that Prado received from a co-worker. l\/loreover, included in this document
request for this one specific removal case is also a request for

assessments, safety assessments, family assessments, case

plans, service plans, reports from contacts with clients,

reviews, 90 day reviews, SACW|S entries, reports, narratives,

case transfer documentation, case initiation and case closures

and any and all comments or actions of any sort by

supervisors on any level concerning or related to these cases
/d. (emphasis added). The remaining requests on the Attachment concern a
”specific Document Retentlon Policy" that ”permits the elimination" of time
sheets, sign-in and sign out records, and payment records within three years of
such documentation being made,” along with an Employee l-landbool< used for
Prado's six month probationary time period, emails from everyone at Greene
County Department of Job and Fami|y Services concerning Prado's termination
for Prado's six month probationary time period, and ”[A]ny and all documentation

to the Greene County Board of Commissioners concerning" Prado's termination.

/d.

On November 5, 2018, this Court issued its Decision and Entry, Doc. #64,
overruling both Plaintiff's motion to extend discovery, Doc. #58, and motion to
compe|, Doc. #61. ln the Decision and Entry of November 5, 2018, the Court cited
counsel to S.D. Loca| Rule 37.‘|, ”Consultation Among Counsel; lnformal
Discovery Dispute Conference,” and also included the following findings based
upon the documents belatedly requested by Prado:

Despite Plaintiff's claims, there is no indication in her motion to
compel that she has made any serious attempt to comply with this

i_ocal Rule. For this reason alone, the motion to compel is denied.

lVloreover, Defendants contend that production of the requested

documents is both voluminous as well as impermissible due to
confidentiality concerns set forth in Staz‘e ex re/. Renfro v. Cuyahoga

County De,ot. ofHuman Serv/`ces (Ohio 1990) 54 Ohio St.3d 25, 560,

rehearing denied 55 Ohio St.3d 709. Plaintiff argues that ”...portions

of these records could be redacted, but their relevance or tendency to

lead to relevant evidence cannot be denied.” Doc. #63, PAGE|D#558.

Plaintiff's assertion, however, without more, cannotjustify ignoring

the confidentiality concerns of third party records protected by both

statute and case law, and the extent of redaction required for this

document production also ignores the 20‘|5 Amendment to Ru|e
26(b)(1) and proportionality issues.

Doc. #64, PAGE|D#588.

Greene County argues that by Prado's requesting essentially the same
documents as she did in her prior requests, which the Court determined to be
either unduly burdensome, or subject to laws protecting the subject's privacy,
Doc. #64, PAGE|D# 588, ”P|aintiff cannot now expect to circumvent this Court's
clear ruling by seeking to obtain these documents through a subpoena duces
tecum." Greene County further argues that Prado is also requesting, in her

subpoena duces tecum, ”a copy of Greene County's document retention policy,

the employee handbook, e-mails between supervisors related to Plaintiff's
termination, and documentation to the Greene County Board of Commissioners"
regarding her termination. Doc. #77, PAGE|D#‘IO‘lO. Greene County concludes by
stating that all of these documents were either produced during discovery, do not
exist, or were requested in discovery belatedly served and which were not
permitted by this Court to be produced.

ln support of her standing argument, Prado cites the Court to a decision
concerning a motion to quash in a method of execution case, /n re Oh;`o Execuz‘ion
Protoco/ Litigarion, 2:1‘|-cv-1016, Doc. 2043 (S. D. Ohio November 27, 2018).
Although this particular ruling is based on standing, it is easily distinguishable
from the issues presently before this Court.

/n re Ohio Execution Protoco/ Lftigation involved a plaintiff, Warren Hennes,
a death sentenced inmate, serving the defendants, the ”Anonymous Execution
Team lVlembers”’ expert witness, Dr. Buffington, with a subpoena duces tecum.
The defendants filed a motion to quash. l\/lagistrate Judge lVlerz, however,
determined that the defendants could not object to the subpoena duces tecum,
since they had no standing and Dr. Buffington, who was not a party, was himself
required to file any motion to quash. Here, however, Beth Rubln is the Director of
the Greene County Department of Job and Family Services and her employer is
Greene County of which Prado is, of course, aware due to the allegations in her
Amended Complaint. As explained to Prado's attorney in Greene County's

February 6, 2019, email sent to him following the service of the subpoena on Beth

Rubin, this Witness can appear personally without documents, but the documents
requested are in the custody and control of Greene County, As both the employer
and the custodian of records, Greene County has standing to file this motion to
quash.

Prado's other arguments are essentially that the documents requested are
not confidential and, despite the previously cited language in the Court's earlier
Decision and Entry, the previous motions were actually ”decided on a lack of
timeliness.” Doc. #81, PAGE|D#1058.

Having reviewed the arguments of the parties, as well as the subpoena, the
Court finds that the documents requested in the subpoena duces tecum served on
Beth Ftubin, which are in the control of her employer, Greene County, require
disclosure of privileged or other protected matter and also subject Greene County
to undue burden. Additionally, many of the requests are either identical t0, or only
slightly different from, those that were the subject of this Court's November 5,
2018, Decision and Entry, Doc. #64. While Prado argues that only foster care
records are at issue, the Court notes, as it did earlier, that R. C. §5153.17 makes
confidential records kept by children's services agencies regarding ”investigations
of families, children, and foster homes, and of the care, training, and treatment
afforded children.” Additionally, the requested documents in the subpoena duces
tecum are voluminous and any redaction, which would be required prior to
production, Would create an undue burden on Greene County. Had the

documents listed on the Attachment in the subpoena duces tecum been requested

earlier in the discovery process, and, assuming further that care had been taken to
tailor the requests to specific documents that did not run afoul of the
confidentiality and privilege concerns articulated by this Court, it is possible that
the documents could have been produced by Greene County. However,
production of the documents as requested in the subpoena duces tecum, at this
late stage in the litigation, violates Fed.R.Civ.P. 45(dl(3).

Accordingly, the Court SUSTA|NS Greene County's motion to quash the

subpoena duces tecum to Beth Rubin, Doc. #77.

,)

Date: l\/larch 5, 2019 iv Cw \""H cr
WALTER H. R|CE
UN|TED STATES DISTR|CT JUDGE

